Citation Nr: 1301515	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.  

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2007 rating decision of the VA Regional Office in St. Petersburg, Florida that denied service connection for PTSD.  The Veteran now resides within the jurisdiction served by the Atlanta, Georgia RO.

The appellant was afforded a hearing in September 2012 before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  The transcript is of record.  

During the hearing, the issues of entitlement to service connection for urinary and bowel disabilities secondary to a service-connected back disorders was raised.  These matters are not properly before the Board for appellate review and they are referred to the RO for appropriate consideration.


FINDING OF FACT

The Veteran has a competent diagnosis of PTSD that has been linked to an in-service parachuting injury that resulted in a lumbar compression fracture.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor posttraumatic stress disorder was incurred in-service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 102, 3.303, 3.304, 4.125 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In view of the Board's favorable decision with respect to the issue on appeal a discussion of VA's compliance with the VCAA is not required.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R.3.303, 3.306 (2012).

Factual Background

The Veteran contends that he has PTSD due to an in-service parachute accident and associated emotional trauma.  As a result of this in-service accident the record shows that the appellant sustained multiple physical disorders for which he is service connected.  

Service treatment records reflect that in June 1975 the appellant was involved in a parachute accident.  He reportedly fell 40 feet and landed on his heels.  This resulted in high lumbar/low thoracic pain.  A L-1 compression fracture was diagnosed.  At his October 1975 separation examination the appellant denied nervous trouble of any sort, and he was clinically evaluated as psychiatrically normal.  

A claim of entitlement to service connection for posttraumatic stress disorder was received in June 2006.

A VA outpatient record dated in October 2002 noted that this was the Veteran's first visit.  He denied ever having depressed feelings or depression.  Depression and PTSD screens were negative.  In October 2003, he denied having a terrible experiences that others usually never went through, including being in a bad accident.  A PTSD screen was negative. 

VA outpatient records dated in October 2004 reflect that the Veteran reported working as a firefighter and was seeking treatment for "issues in the past" indicating that he had made some bad decisions, including one in which a woman had died.  It was recorded that there was a history of posttraumatic stress disorder "per fire fighting."  

He was seen in the VA mental health clinic in June 2006 where it was noted that he had frequent nightmares that involved various people dying that bore close resemblances to real-life situations he which he had been involved.  He reported working as a fireman/emergency medical technician/paramedic for the prior 31 years.  By that time he reported having been involved in about 200 cases where a person had died, and having witnessed deaths in more than 30 instances.  The appellant related that he had a personal experience with bodily trauma during an in-service parachuting incident when he dropped 50 to 200 feet to the ground sustaining a broken back.  His wife reported significant movement and restlessness during his sleep and witnessing several episodes that sounded like flashbacks.  The Veteran said that he had avoided parachuting since 1975, and avoided dealing with the emotions of the trauma he saw by being a workaholic.  He related that focusing on work had played a large role in the ending of his first marriage.  Following an evaluation, a diagnosis of PTSD was provided for which individual and group counseling were recommended.  Medication was prescribed. 

In August 2006, it was noted that the Veteran had been compliant with medication since June 2006 without adverse side effects.  It was reported that he continued to work as a firefighter and suffered from PTSD from his parachute accident and experiences as a firefighter.

The Veteran was afforded an examination for VA compensation purposes in December 2006.  The in-service injury pertaining to the parachuting accident in service was reported.  The appellant related that he had only recently begun receiving mental health treatment.  He reported having night sweats as well as recurring nightmares involving children that were seen in his job as a firefighter and paramedic.  He said that that he had some difficulty controlling his anger.  Pertinent background history was recited.  Following a comprehensive mental status examination, the examiner opined that the Veteran had symptoms of PTSD but that given his history and the time frame involved, PTSD was most likely related to "job-related" traumas.

In an undated statement, the Veteran's wife wrote that she had observed unwarranted anger, depression, negative self esteem, a sleep disorder and withdrawn moods, and that "I knew he was carrying mental 'baggage' due to his parachute accident in November of 1975."

A VA staff psychiatrist wrote in June 2007 that he was currently following the Veteran for PTSD.  He stated that the Veteran served in the Marines and had suffered a traumatic experience when his parachute collapsed and he fell between 50 and 100 feet to the ground.  It was reported that the appellant's life was in eminent danger at that time and that he had severe medical problems from the fall.  The physician related that the Veteran had since had difficulties with sleep and nightmares and avoided events that reminded him of the trauma.  He related that although the Veteran had gone on to become a firefighter and paramedic and had experienced a variety of traumatic events, "his core symptoms of [posttraumatic stress disorder] appear to be related to his military experience while serving as a [M]arine."  

The Veteran's presented testimony at a September 2012 hearing to the effect that following the parachuting accident in service, he was in denial for many years about the effect that it had had on him.  He indicated that PTSD was first and foremost related to the traumatic incident in the military when he feared for life and sustained life-threatening injury.

Legal Analysis

Service connection for PTSD requires 1) a diagnosis of the disability in accordance with 38 C.F.R. § 41.25 (essentially in accordance with the criteria contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); 2) a link, established by medical evidence between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet.App. 128 (1997).

In Cohen, the United States Court of Appeals for Veterans Claims (Court) took judicial notice of the mental health profession's adoption of the DSM-IV and its more liberalizing standards to establish a diagnosis of PTSD, specifically, a change from an objective "would evoke. . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD, to a subjective standard - would a person's exposure to a traumatic event and response involving intense fear, helplessness, or horror precipitate such symptoms.  The Court noted that a more susceptible person could have PTSD under the DSM-IV criteria given his exposure to a traumatic event that would not necessarily have the same effect on "almost everyone." Cohen, 10 Vet.App. 128, 140-41 (1997).

For the purposes of establishing service connection, a stressor is an event experienced by the service member during active service that is outside the range of normal human experience and that would be markedly disturbing to almost anyone.  Examples of such events are experiencing an immediate threat to one's life, or witnessing another person being seriously injured or killed.  It is the distressing event rather than the mere presence in a "combat zone" that may constitute a valid stressor for the purposes of supporting a diagnosis of PTSD. See Zarycki v. Brown, 6 Vet.App. 91, 99 (1993); Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

In the instant case, the Veteran experienced a life-threatening event when his parachute malfunctioned in June 1975.  As a direct result of that fall the appellant now suffers from multiple physical disorders.  The record reflects that since coming to VA for treatment in the early 2000s, PTSD had been diagnosed.  Although it was determined at a December 2006 VA examination that PTSD derived primarily from postservice job-related traumas as a emergency medical technician, there is substantial clinical evidence showing that he also has PTSD as a result of the in-service accident.  There is no evidence that definitively rules out the role that the in-service accident played in the appellant's development of his posttraumatic stress disorder.  Hence, the Board finds that the evidence in favor of the claim is equally balanced with the evidence that is against.  Accordingly, the Board will resolve reasonable doubt in the appellant's favor and grant entitlement to service connection for posttraumatic stress disorder.


ORDER

Entitlement to service connection for PTSD is granted. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


